            Case 1:18-cv-02350-RMC Document 23 Filed 08/07/19 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ITSERVE ALLIANCE, INC., et al.,                       )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    ) No. 1:18-cv-02350-RMC
                                                      ) (Lead case for consolidated briefing)
UNITED STATES CITIZENSHIP                             )
AND IMMIGRATION SERVICES,                             )
                                                      )
       Defendant.                                     )

                           RESPONSE TO PLAINTIFFS’ NOTICE

       The Government files this response to Plaintiffs’ Notice, ECF No. 22:

       1.       To the extent that Plaintiffs are arguing that the 2018 Guidance Memorandum is a

legislative rule because it represents a “substantive” change in policy, see ECF No. 22 at 2-3,

they are incorrect. This is because, as the Government previously noted, the D.C. Circuit has

long rejected the substantial impact test to determine whether a document constitutes a

legislative rule. See Cent. Texas Tel. Co-op., Inc. v. F.C.C., 402 F.3d 205, 214 (D.C. Cir. 2002)

(“[T]he mere fact that an interpretative rule may have a substantial impact does not transform it

into a legislative rule”) (citations and quotations omitted); Cabais v. Egger, 690 F.2d 234, 237

(D.C. Cir. 1982) (reversing and explaining that “[s]imply because agency action has substantial

impact does not mean it is subject to notice and comment if it is otherwise expressly exempt

under the APA”). Further, because the question of whether the 2018 Guidance Memorandum is

a legislative rule is a legal question “turning . . . primarily upon the text of the Document,” Gen.

Elec. Co. v. E.P.A., 290 F.3d 377, 380 (D.C. Cir. 2002), discovery is not needed for the Court to

resolve the issue. See, e.g., Sierra Club v. Mainella, No. CIV.A. 04-2012 JDB, 2005 WL



                                                  1
            Case 1:18-cv-02350-RMC Document 23 Filed 08/07/19 Page 2 of 5



3276264, at *9 (D.D.C. Sept. 1, 2005) (explaining the “regulations and documents speak for

themselves . . . no discovery is appropriate”).

       2.       Plaintiffs take issue with testimony by Donald Neufeld, Associate Director for

Service Center Operations, U.S. Citizenship and Immigration Services (“USCIS”) before the

House of Representatives’ Judiciary Committee’s Immigration and Citizenship Subcommittee.

Dkt. 22 at 2-4. When asked about the number of Requests for Evidence (“RFEs”) issued by

USCIS on H-1B petitions, Mr. Neufeld made the unremarkable observation that “usually” when

there is a change in how a program’s requirements are understood by the agency’s adjudicators,

there is an increase in the issuance of RFEs. ECF No. 22 at 2. Specifically, Mr. Neufeld stated:

       [T]here are a number of changes made affecting the H-1B processing over the last
       couple of years. When there’s a change that’s introduced, we train our folks but we
       also have to educate the public on what the requirements are as we now understand
       them. So, whenever that happens, regardless of what context, usually it’s pretty
       predictable that we’ll have an increase in Requests for Evidence, perhaps an
       increase in denials. Usually over time, as the public become familiar with what the
       requirements are and as our adjudicators become more proficient, then usually we’ll
       see the request, the impact of those changes, to become more stable.

See Hearing on Policy Changes and Processing Delays at U.S. Citizenship Immigration Services,

Imm. and Citizenship Subcommittee (116th Cong. July 16, 2019)

https://judiciary.house.gov/legislation/hearings/policy-changes-and-processing-delays-us-

citizenship-and-immigration-services, and the statement occurs at approximately 1:47:20 (last

visited August 5, 2019) (hereafter “July Congressional Testimony”).1

       Plaintiffs imply that this testimony is inconsistent with Mr. Neufeld’s declaration filed

with this Court, because, according to Plaintiffs, Mr. Neufeld did not explain in his declaration




1
 While the official transcript of the congressional hearing is not yet available, an audio and
video recording of the hearing is available online per the citation in the text.


                                                  2
         Case 1:18-cv-02350-RMC Document 23 Filed 08/07/19 Page 3 of 5



that increases in processing times are attributable, in part, to new policy memoranda. See ECF

No. 22 at 2-3. Plaintiffs are mistaken. In his declaration, Mr. Neufeld declares that numerous

factors affect processing times, including complying with new policy memoranda and

regulations:

       I believe, based on my experience as the Associate Director for the USCIS
       Service Center Operations Directorate since 2010, that there are numerous factors
       that affect processing times, and reducing processing times is a constant challenge
       and goal for USCIS operational components. Processing times for H-1B petitions
       have increased for many reasons, including staffing allocations (e.g. balancing the
       expanding H-1B caseload with other classification and form types), availability of
       officers who have been trained to work H-1B petitions, volume of premium
       processing requests received, ensuring that the quality of review is balanced with
       other performance metrics, analyzing the petitions for fraud indicators, and
       complying with new policy memoranda and regulations.

See ECF No. 20-1 at ¶ 21 (emphasis added).

       The Neufeld Declaration did not specifically address the 2018 Guidance Memorandum

because it was responsive to the Court’s questions regarding the pace at which USCIS

adjudicates H-1B petitions. Plaintiffs are conflating the 2018 Guidance Memorandum with other

changes.2 To be clear, it is the 2018 Guidance Memorandum and the 1991 regulations that are at

issue in this consolidated briefing.

        In addition, Plaintiffs insinuate that Mr. Neufeld admitted in his testimony that the 2018

Guidance Memorandum is a legislative rule. See ECF No. 22 at 2-3. However, Mr. Neufeld

never made any such admission in his testimony and plaintiffs have no basis for implying

otherwise.


2
 USCIS notes that recent changes include a final rule effective January 17, 2017, Retention of
EB-1, EB-2, and EB-3 Immigrant Workers and Program Improvements Affecting High-Skilled
Nonimmigrant Workers, 81 FR 82398 (Nov. 18, 2016); and policy memoranda, “Rescission of
Guidance Regarding Deference to Prior Determinations of Eligibility in the Adjudication of
Petitions for Extension of Nonimmigrant Status,” PM-602-0151, October 23, 2017 and ”Issuance
of Certain RFEs and NOIDs,” PM-602-0163, July 13, 2018.

                                                3
            Case 1:18-cv-02350-RMC Document 23 Filed 08/07/19 Page 4 of 5



       In Mr. Neufeld’s testimony, he merely stated that we have to “educate the public on what

the requirements are as we now understand them.” See July Congressional Testimony. This

statement is not an admission that new legislative rules have been created. Rather, on its face, it

refers to the agency’s understanding of its requirements. Thus, this statement is consistent with

the Government’s position that the 2018 Guidance Memorandum is, in fact, an interpretative

guidance on the agency’s understand of long-established H-1B program adjudications policy.

       3.       Plaintiffs discuss the recent Supreme Court case of Kisor v. Wilkie, 139 S. Ct.

2400 (2019), focusing on issues related to Auer deference. See ECF No. 22 at 1. The issue of

Auer deference, however, is not implicated in the threshold issues identified by Judge Huvelle

for which the parties provided consolidated briefing. Thus, at this stage in the litigation Kisor is

inapplicable to this matter.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General
                                                     Civil Division

                                                     WILLIAM C. PEACHEY
                                                     Director

                                                     GLENN M. GIRDHARRY
                                                     Assistant Director

                                                     By: s/ Aaron S. Goldsmith
                                                     Aaron S. Goldsmith
                                                     Senior Litigation Counsel
                                                     United States Department of Justice
                                                     Civil Division
                                                     Office of Immigration Litigation
                                                     District Court Section
                                                     P.O. Box 868, Ben Franklin Station
                                                     Washington, DC 20044
                                                     Tel: (202) 532-4107
                                                     Email: aaron.goldsmith@usdoj.gov


                                                 4
         Case 1:18-cv-02350-RMC Document 23 Filed 08/07/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document(s) filed through the CM/ECF system will be sent

electronically to the registered participants. There are no unregistered participants.

                                                      s/ Aaron S. Goldsmith
                                                      AARON S. GOLDSMITH
                                                      Senior Litigation Counsel




                                                 5
